Citation Nr: 0836394	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-387 84A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for L4-5 
intervertebral disc syndrome (IVDS), currently evaluated as 
30% disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (T/R).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1958 to February 
1962.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a February 2004 rating action that 
denied a T/R and a rating in excess of 20% for IVDS.  By 
rating action of January 2007, the RO granted an increased 
rating from 20% to 30% for the veteran's IVDS; the matter of 
a rating in excess of 30% remains for appellate 
consideration.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) and 
its implementing regulations (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007)) include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

The veteran contends that his service-connected disabilities 
prevent him from securing or following a substantially 
gainful occupation.  His service-connected disabilities 
consist of L4-5 IVDS, rated as 30% disabling; right lower 
extremity radiculopathy, rated as 10% disabling; tinnitus, 
rated as 10% disabling; and bilateral hearing loss, assigned 
a noncompensable rating.  The combined disability rating is 
40%.  

The evidence of record up to 2006 reflects the veteran's 
disability picture due to many disabilities, including 
significant non-service-connected cervical spine degenerative 
disc disease and radiculitis status post surgical fusion.  In 
September 2004, a VA health information manager stated that a 
physician had documented that the veteran was unable to work 
due to severe cervical/lumbar arthritis.  A VA nurse 
practitioner's assessments following February 2006 outpatient 
evaluation included chronic low back/neck pain, cervical 
radiculopathy, and total disability secondary to back pain.  

The Board finds that the record is unclear as to whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to prevent him from securing and 
following any substantially-gainful employment.  Where the 
record does not adequately reveal the current state of 
disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination 
that considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The VA is 
required to schedule an examination whenever evidence 
indicates that there has been a material change in disability 
or that the current rating may be incorrect.  38 C.F.R. 
§ 3.327(a) (2007); see Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Inadequate medical evaluation 
frustrates judicial review.  Hicks v. Brown,  8 Vet. 
App. 417, 422 (1995).  In this case, the duty to assist 
requires that the appellant be afforded a VA orthopedic 
examination by a physician to determine whether his service-
connected low back and other disabilities, alone, prevent him 
from securing or following a substantially gainful 
occupation.  Under the circumstances, the Board finds that 
this case must be remanded to the RO to obtain a new VA 
orthopedic examination to resolve the T/R issue on appeal.  

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claims.  See 38 C.F.R.  § 3.655(b) (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The record also reflects that outstanding VA medical records 
should be obtained prior to the new VA examination.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, the Board finds that copies 
of the complete records of treatment and evaluation of the 
veteran at the Fort Wayne, Indiana VA Medical Center (VAMC) 
from 2006 to the present time should be obtained and 
associated with the claims folder.  The Board points out 
that, under 38 C.F.R. § 3.159(b), efforts to obtain Federal 
records should continue until either the records are received 
or notification is provided that further efforts to obtain 
such records would be futile.  See 38 C.F.R. § 3.159(c)(1).  

In his January 2006 Substantive Appeal, the veteran indicated 
that he may be receiving Social Security Administration (SSA) 
disability benefits.  While SSA records are not controlling 
for VA determinations, they may be "pertinent" to VA 
claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when 
the VA is put on notice of the existence of SSA records, as 
here, it must seek to obtain those records before proceeding 
with the appeal.  See Murincsak; also, Lind v. Principi, 3 
Vet. App. 493, 494 (1992).  In this case, the Board finds 
that due process of law requires the RO to obtain a copy of 
any SSA decision awarding the appellant disability benefits, 
together with all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities.  As noted above, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain them would be futile.  
See 38 C.F.R. § 3.159(c)(1). 

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain copies of the 
complete records of treatment and 
evaluation of the veteran at the Fort 
Wayne, Indiana VAMC from 2006 to the 
present time.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims folder.

2.  The RO should obtain from the SSA a 
copy of any decision awarding the 
appellant disability benefits, together 
with all medical records underlying such 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims folder.  

3.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the veteran to undergo a VA 
orthopedic examination by a physician to 
determine whether his service-connected 
disabilities alone are of sufficient 
severity to prevent him from securing and 
following any substantially-gainful 
employment.  The entire claims folder 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
studies and tests (to include range of 
motion studies of the low back, expressed 
in degrees, with standard ranges provided 
for comparison purposes) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis. 

The doctor should specifically render an 
opinion for the record as to whether the 
veteran's service-connected  L4-5 IVDS, 
right lower extremity radiculopathy, 
tinnitus, and bilateral hearing loss 
alone render him unable to obtain or 
retain substantially-gainful employment.   

The examiner must set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

6.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.           
 
8.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

